                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:18-CR-143
                                          :
             v.                           :   (Chief Judge Conner)
                                          :
EDWIN GABRIEL RAMOS-REYES,                :
                 Defendant                :

                                       ORDER

      Before the Court is the Government’s Motion (Doc. 91) to Dismiss the

Indictment as it relates to the defendant in the above captioned matter. The Motion

is based on the interests of justice. Rule 48(a) of the Federal Rules of Criminal

Procedure allows the Government to dismiss an Indictment with leave of Court.

      Accordingly, this 2nd day of October, 2018, it is hereby ORDERED that the

Government’s Motion (Doc. 91) to Dismiss Indictment, as it relates to Defendant

Edwin Gabriel Ramos-Reyes, is GRANTED.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
